Citation Nr: 1200851	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  08-37 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to October 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board notes that the issue of service connection for tinnitus was also denied by the September 2007 rating decision and timely appealed by the Veteran.  However, the May 2009 rating decision granted service connection for tinnitus.  The Veteran has not expressed disagreement with the disability rating or effective date assigned to the disability.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). Therefore, the issue is not before the Board at this time.

The record shows that the Veteran initially requested a formal hearing with respect to the issue on appeal.  However, in a September 2009 statement, the Veteran withdrew his request.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reason for Remand:  to provide a new VA examination.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The record shows that the Veteran was afforded VA examinations in August 2007 and May 2009.  Unfortunately, the examinations are not adequate upon which to base a determination in this case.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the United States Court of Appeals for Veterans Claims (Court) held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The VA examiners did not address the functional effects caused by the Veteran's disability and did not discuss the disability's impact on occupational activities.  The Board finds that another VA examination is necessary to ascertain the impact of the Veteran's bilateral hearing loss on his daily activities and occupational functioning. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected bilateral hearing loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner, including the Maryland CNC test and a puretone audiometry test, should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected bilateral hearing loss.  The examiner should report all signs and symptoms necessary for rating the Veteran's bilateral hearing loss under the applicable rating criteria, 38 C.F.R. §§ 4.85 and 4.86.

The examiner must comment as to the impact of bilateral hearing loss on the Veteran's daily activities and his occupational functioning.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


